DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENT” filed on January 5, 2021 (“Amendment”), which responds to the Non-Final Office Action of August 10, 2020 (“NFOA”). With respect to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, leading to the withdrawal of the objections to the Specification made in the NFOA. However, an objection to the Specification still remains, as seen below.
Status of Claims
Claims 1-3, 5-7, 9-12, 14-15 & 18-20 have been currently amended, and claims 4, 8, 13 & 16-17 were previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1-20 made in the NFOA have been withdrawn as overcome. Thus, claims 1-20 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Specification
The disclosure is objected to because of the following informalities: 
For para. [0097], the text of the paragraph is shown, but no amendments are reflected, so it is uncertain what should be changed (e.g., did Applicants mean to put a “the” before “text ‘Pay’ by the customer 402”?). Thus, this paragraph will not be entered, and Applicants must provide an amended version of this paragraph if they wish for it and its changes to be entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for facilitating recurring customer payments to merchants, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as receiving a request for a Quick Response (QR) code, in response to receiving the request, causing a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of a merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, processing a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments, storing a unique identifier associated with the processing of the first payment from the customer to the merchant, and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting, to an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial 
Analysis: claim 1 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “receiving…a request for a Quick Response (QR) code; in response to receiving the request, causing…a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated QR code is provided by the merchant to a customer of the plurality of customers; processing…a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by…the customer, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments; storing…a unique identifier associated with the processing of the first payment from the customer to the merchant; and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting…to…an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a request for a Quick Response (QR) code, in response to receiving the request, causing a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of a merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, processing a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments, storing a unique identifier associated with the processing of the first payment from the customer to the merchant, and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting, to an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and a server system (which may be or include the implicit processor) associated with a payment network, interacting with a merchant computing device associated with a merchant, a personal electronic device of a customer, and an issuer server associated with an issuing bank (as well as a request for a (Quick Response) QR code, the QR code (itself), a Standing Instruction (SI) flag (of the QR code) offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, a first payment of the respective recurring payments, an input associated with the SI flag provided by the customer in connection with a scan of the QR code, a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments and an onset of that date, a unique identifier, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, which all comprise abstract information, abstract static/programmable data, abstract software code or software per se,  and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the implicit processor and the server system associated with the payment network, interacting with the merchant computing device, the personal electronic device, and the issuer server, to perform all the steps. A plain reading of FIGS. 1-2, 6 & 8-12 as well as their associated descriptions in e.g., paragraphs [0042]-[0157] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., paras. [0118] (“Operations of the flow diagram 700, and combinations of operation in the flow diagram 700, may be implemented by, for example, hardware, firmware, a processor, circuitry, and/or a different device associated with the execution of software that includes one or more computer program instructions.”); [0125]-[0129] (generally describing (at least one) processor 815); [0148], [0151] (describing “processor 1202 (e.g., a signal processor, microprocessor, ASIC, or other control and processing logic circuitry”); [0153] (“one or more operations of the flow diagram 700 may be implemented using software including computer-executable instructions…executed on a computer (e.g., any suitable computer, such as a laptop computer, net book, Web book, tablet computing device, smart phone, or other mobile computing device).”); [0149], [0154]-[0155] (describing processors generally). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The implicit processor, the server system, the payment network, the merchant computing device, the personal electronic device, and the issuer server are also recited at a high-level of generality, e.g., as generic technical architectures, processors, server systems, networks, computing and electronic devices, and servers performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the implicit processor, the server system, the payment network, the merchant computing device, the personal electronic device, and the issuer server of independent claim 1, independent claims 11 & 18 also contains the generic computing components of: a server system in a payment network (claim 11) comprising a memory comprising stored instructions (claim 11), at least one processor communicatively coupled to the memory configured to execute the stored instructions (claim 11), and an acquirer server (claim 18).
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor (claims 1 & 18), the server system associated with the payment network (claim 1), the merchant computing device (claims 1 & 11), the personal electronic device (claims 1 & 11), the issuer server (claims 1 & 11), the server system in the payment network (claim 11) comprising the memory (claim 11), the at least one processor (claim 11), and the acquirer server (claim 18) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 11 & 18 based on similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 19-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 12 & 19, the limitations of “The method according to claim 1, further comprising: responsive to the request, providing by the server system, a choice to the merchant to include the SI flag in the QR code; and in response to an acceptance of the choice by the merchant, requesting the merchant by the server system, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the QR code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 2), “The server system according to claim 11, wherein the server system is further caused to: responsive to the request, provide a choice to the merchant to include the SI flag in the machine-readable code; and in response to an acceptance of the choice by the merchant, request the merchant by the server system, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the machine-readable code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 12), and “The method according to claim 18, further comprising: responsive to the request, providing by the acquirer server, a choice to the merchant to include the SI flag in the QR code; and in response to an acceptance of the choice by the merchant, requesting the merchant by the acquirer server, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the QR code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., providing/provide and requesting/request steps) in a method for facilitating recurring customer payments to merchants.
In claim 3, the limitations of “The method according to claim 1, wherein the generated QR code is included by the merchant in purchase transaction bills provided to the plurality of customers for offering the plurality of customers with the option to pay the merchant for the respective recurring payments using the SI”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the generated QR code in a method for facilitating recurring customer payments to merchants.
In claims 4 & 13, the limitations of “The method according to claim 1, wherein a scanning of the QR code by the customer is configured to cause a provisioning of the option to the customer to pay the merchant using the SI” (claim 4), and “The server system according to claim 11, wherein a scanning of the machine-readable code by the customer is configured to cause a provisioning of the option to the customer to pay the merchant using the SI, and wherein the machine-readable code corresponds to one of a quick response (QR) code and a bar code” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of a scanning of the QR or machine-readable code in a method for facilitating recurring customer payments to merchants.
In claims 5 & 14, the limitations of “The method according to claim 4, wherein the selection of the option to pay the merchant using the SI flag by the customer causes provisioning of a request to the customer to provide the input related to the SI, and wherein the input related to the SI flag comprises an end date for the SI” (claim 5), and “The server system according to claim 13, wherein the selection of the option to pay the merchant using the SI flag by the customer causes provisioning of a request to the customer to provide the input related to the SI, and wherein the input related to the SI flag comprises an end date for the SI” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of the selection of the option to pay the merchant using the SI by the customer in a method for facilitating recurring customer payments to merchants.
In claims 6, 15 & 20, the limitations of “The method according to claim 5, wherein the input related to the SI flag further comprises information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 6), “The server system according to claim 14, wherein the input related to the SI flag further comprises information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 15), and “The method according to claim 18, wherein the input related to the SI flag comprises an end date for the SI flag and information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of the selection of the input related to the SI in a method for facilitating recurring customer payments to merchants. 
In claim 7, the limitations of “The method according to claim 6, further comprising: performing an authentication of the customer subsequent to providing of the input related to the SI flag by the customer, wherein the authentication comprises seeking customer permission for processing each subsequent payment of the respective recurring payments based on the authentication for the first payment; facilitating the processing of the first payment subsequent to a successful authentication of the customer; and generating the unique identifier corresponding to the processing of the first payment, wherein the unique identifier is configured to facilitate each subsequent payment from the customer to the merchant”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., performing, facilitating and generating steps) in a method for facilitating recurring customer payments to merchants.
In claims 8 & 16, the limitations of “The method according to claim 1, further comprising: providing the unique identifier associated with the processing of the first payment, by the server system, to the merchant, wherein the unique identifier is configured to enable the merchant to initiate the processing of each subsequent payment” (claim 8), and “The server system according to claim 11, wherein the server system is further caused to: provide the unique identifier associated with the processing of the first payment to the merchant, wherein the unique identifier is configured to enable the merchant to initiate the processing of each subsequent payment” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., providing/provide steps) in a method for facilitating recurring customer payments to merchants.
In claims 9 & 17, the limitations of “The method according to claim 8, further comprising: receiving, by the server system, a message from the merchant for initiating a payment subsequent to the first payment, the message including the unique identifier; and causing, by the server system, a provisioning of the message to the issuing bank associated with the customer payment account to facilitate the processing of the payment subsequent to the first payment” (claim 9), and “The server system according to claim 16, wherein the server system is further caused to: receive a message from the merchant for initiating a payment subsequent to the first payment, the message including the unique identifier; and cause a provisioning of the message to an issuing bank associated with the customer payment account to facilitate the processing of the payment subsequent to the first payment” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receive/receiving and cause/causing steps) in a method for facilitating recurring customer payments to merchants. 
In claim 10, the limitations of “The method according to claim 9, wherein the message from the merchant is configured to include a purchase transaction amount associated with the payment subsequent to the first payment”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the message from the merchant in a method for facilitating recurring customer payments to merchants.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al., U.S. Pat. Pub. 2013/0346302 A1 (“Purves”) in view of Yoshizawa et al., JP 2009080528 A (“Yoshizawa”) further in view of Rosano et al., U.S. Pat. Pub. 2009/0171839 A1 (“Rosano”).
As to claim 1, Purves teaches, suggests and discloses a “computer-implemented method” (see, e.g., Purves, Abstract (“The REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS ("Bill Pay") transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay.”)) “the method comprising:”
“receiving, by a server system associated with a payment network from a merchant computing device associated with a merchant, a request for a Quick Response (QR) code”. See, e.g., Purves, para. [0212] (“the checkout data may be embodied, in part, in a Quick Response ("QR") code image that the PoS client can display, so that the user may capture the QR code using a user's device to obtain merchant and/or product data for generating a purchase transaction processing request [request for a QR code].”).
“a server system associated with a payment network”: see, e.g., Purves, paras. [0219], [0234] (“The merchant server may forward the card authorization request to a pay gateway server, e.g., 1604a, for routing the card authorization request to the appropriate payment network for payment processing.”); [0220], [0235] (“For example, the pay gateway server may be able to select from payment networks, such as Visa, Mastercard, American Express, Paypal, etc., to process various types of transactions”); [0245] (“For example, the acquirer server may query, e.g., 1905, an acquirer database for an address of a payment network server, and utilize the obtained address, e.g., 1906, to forward the generated batch payment request to the pay network server.”); [0113]-[0119], [0121]-[0130] (“Bill-Pay server 220” is also another “server system” associated with a “payment network” because it requests payment options and attempts authorization for payment transactions) (see also [0131]-[0154]).
“a merchant computing device associated with a merchant”: see, e.g., Purves, FIG. 14 (1403a), FIGS. 15-16; paras. [0129], [0130], [0210]-[0212], [0214], [0219]-[0220], passim (discussing “merchant server” or “merchant/acquirer (“merchant”) server”).
“in response to receiving the request, causing, by the server system, a generation of the QR code [as well as] a Standing Instruction (SI)…offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated QR code is provided by the merchant to a customer of the plurality of customers”. 
 “in response to receiving the request, causing, by the server system, a generation of a Quick Response (QR) code…wherein the generated QR code is provided by the merchant to a customer of the plurality of customers”: see, e.g., Purves, paras. [0110] (“In [FIG. 1C], the pop-up lightbox may comprise a QR code 144 encoding the bill information. The user may select one or more items on the bill to pay 145, and/or select to pay all the items on the bill. Once the user has selected items to pay, the user may click on the "refresh" button to generate a QR code that corresponds to the selected items.”); [0326] (“In one implementation, when web/mobile configuration is selected, the wizard may generate and provide to the merchant a customized checkout link and/or code such as a bar code, a quick response (QR) code, and/or the like.”); [0327] (“In some implementations, the QR code generated by the wizard may be used for advertisements in print or online.”).
“a Standing Instruction (SI)…offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments”: see, e.g., Purves, paras. [0453] (“the customer may also set up, using the permissions panel 201225, recurring billing authorization 201225C, subscription payments 201225d, and/or the like. For example, at the end of a month, a merchant (e.g., AT&T) may request authorization from the wallet to bill a monthly charge amount (e.g., $120.55) [at least one frequency of recurring payments, e.g., monthly] against the standing instructions for a "default" payment method by a customer having a customer ID. The wallet may be storing the standing payment instructions for "default" payment method in slot 1 of the wallet and a back up payment method in slot 2 of the wallet.”); [0156] (discussing “automated recurring bill payments like a wireless bill)”); [0157] (“the consumer may need to enroll in Bill-Pay to manage their recurring bill payments. The biller or their payment processor is also enrolled with Bill-Pay, which stores card numbers on behalf of the merchant (e.g., a tokenization service).”); [0409] (“In some embodiments of the Bill Pay, the consumer may agree to or designate certain payment options to be used in recurrent transactions. For example, the consumer may permit flexible recurring commerce, wherein future transactions from a merchant may be billed to the reference alias without further intervention from the user. In other embodiments, the consumer may permit managed subscription commerce wherein the consumer and/or merchant agrees to various terms or conditions that may govern the current and/or future reference transactions with the consumer's virtual wallet account. For example, the consumer may designate a pre-set amount which the merchant may bill through the reference link monthly.”); [0421] (“allow merchants to set up open authorization, recurring billing, subscription billing relationships with the customer”); [0462] (“FIG. 2015 shows an example enrollment lightbox for creating a Bill Pay link between a user's virtual wallet and a merchant…The transactions may be one-time transactions, periodic transactions, recurring transactions, or any combination thereof.”).
“processing, by the server system, a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI…provided by the customer…wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments”. See, e.g., Purves, para. [0409] (“For example, the consumer may designate a pre-set amount which the merchant may bill through the reference link monthly. For example, a consumer may enroll in a "Jam of the Month" club. In one embodiment, the consumer may choose to create a reference transaction authorization of $40.00 per month for 3 varieties of jam. In another embodiment, the jams may have variable prices (such as a rare Jam for $199.00) and the consumer may authorize full payment or partial payment with the remainder billed later through a reference transaction or alternative mechanism. Alternatively, the consumer may agree to allow the merchant to bill a capped total amount to their virtual wallet reference account before requiring affirmative consent from the consumer for future transactions. For example, the user may authorize a one year "Jam of the Month" subscription for $199.99 which may prompt the user in one year to optionally renew the subscription [a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments].”).
“storing, by the server system, a unique identifier associated with the processing of the first payment from the customer to the merchant.” See, e.g., Purves, paras. [0424] (“In some embodiments, the initial connection between an entity and Wallet creates a customer identifier unique to that relationship. Unlike storing card information with a merchant, which, if compromised, could be used at any merchant, the customer identifier can only be used by the designated entity. Any other entity attempting to use another entities identifier to access a customer's wallet account would be denied. In some implementations, the merchant may use this unique identifier to make calls to the wallet to retrieve and/or update commerce-relevant or other customer data.”); [0475], [0478] (Tables on pages 71 & 74, “The Customer ID is a unique identifier for the user for the given issuer. This field is used to link the accounts (PANs) for a given user for the BID”); [0360] (“For example, the Bill Pay server may extract the identifier specifying the order for which shipping information is requested, e.g., paytxnid and/or the like, or may look-up the order in an orders database using session information and/or the like.”); [0381] (“a merchant transaction code (e.g., an order number, customer code, transaction identifier, seller identifier, and/or the like) may be entered”). 
“at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting, by the server system to an issuer server associated with an issuing bank, a non-financial message including the unique identifier…[to] indicat[e] that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank.” See, e.g., Purves, paras. [0121] (“For example, the Bill-Pay server 220 may generate a HTTPS POST message including the payment authorization request message 223 to a financial network 230 (e.g., the issuer network, etc.)”) (also, the message shown in [0121] has various unique identifiers e.g., RequestID, Payee and Payor AccountNo, RoutingNo, CVV, etc., thus disclosing transmitting to the issuer server/network a non-financial message including the unique identifier); [0242] (“For example, the pay network server may provide an individual payment request to the issuer server(s) as a HTTP(S) POST message including XML-formatted data. [same]”) (the message shown under [0242] containing unique identifiers e.g. request_ID, timestamp, account_number, account_name, etc.); [0483], [0502]-[0503] (discussing other non-financial messages sent to the issuer server); [0156]-[0158], [0409], [0421], [0453] [0462] (discussing at the onset of the date associated with each subsequent payment of the respective recurring payments, indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account associated with the issuing bank e.g., processing each subsequent payment from among the set of recurring bill payments, automated recurring bill payments (e.g., wireless bill) and automated card billing payments using the unique identifier and the input related to the SI); [0421] (“A merchant connected to the wallet may…allow customers to quickly create a merchant account by drawing information (with customer's permission) from the customer's wallet account, allow merchants to set up open authorization, recurring billing, subscription billing relationships with the customer”); [0453] (“the customer may also set up…recurring billing authorization 201225C, subscription payments 201225d, and/or the like. For example, at the end of a month, a merchant (e.g., AT&T) may request authorization from the wallet to bill a monthly charge amount (e.g., $120.55) against the standing instructions for a "default" payment method by a customer having a customer ID. The wallet may be storing the standing payment instructions for "default" payment method in slot 1 of the wallet and a back up payment method in slot 2 of the wallet. The wallet may map slot 1 to an actual payment method and authorize billing using the actual payment method, without the merchant knowing the actual payment method.”).
However, Purves does not specifically or expressly disclose a generation of “the QR code comprising a Standing Instruction (SI) flag”, “based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by a personal electronic device of the customer”, and “a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments” as recited by claim 1.
Yoshizawa partially cures this deficiency because Yoshizawa teaches, suggests and discloses the limitations recited by claim 1 of “the QR code comprising a Standing Instruction (SI) flag”, and “based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by a personal electronic device of the customer”. See, e.g., Yoshizawa, Abstract (“From a receipt issued by a sponsor having a QR code printed thereon, the QR code is read by a QR reading unit 12 [scan of QR code by personal electronic device of the customer], so as to enable a free-of-charge use of a locker box 2. Further, in case of a use of advance payment, a distribution flag is recorded on the QR code issued by the shop of the sponsor etc., and a luggage is deposited in the locker box 2 with the QR code.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Purves’ disclosure of most of method for facilitating recurring customer payments to merchants and Standing Instruction (SI) capability for recurring payments with Yoshizawa’s disclosure of recording payment-based flags on scannable QR codes or “the QR code comprising a Standing Instruction (SI) flag”, and “based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by a personal electronic device of the customer” in order to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Purves with Yoshizawa would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of including/recording a flag having a SI for recurring payments in a QR code that can be scanned later by a personal electronic device of a user in the known method for facilitating recurring customer payments to merchants) to yield predictable results and a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Purves with Yoshizawa would be particularly advantageous in integrating methods and systems for consumers “to manage their recurring bill payments” (Purves, para. [0157]) with methods and systems for a payment-based “flag [to be] recorded on [a] QR code” (Yoshizawa, Abstract) to ultimately teach, suggest and disclose most of the limitations that are recited by claim 1.
Nonetheless, Purves in view of Yoshizawa still does not specifically or expressly disclose “a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments” of claim 1.
Rosano cures this deficiency because Rosano teaches, suggests and discloses all of the above-recited limitations of claim 1, namely, “a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments”. See, e.g., Rosano, paras. [0029] (“In so doing, the merchant sends 402 an authorization request [message] to acquirer 322 (shown in FIG. 3). Acquirer 322 receives the authorization request [message] and creates 404 a first authorization request message based on information included in the authorization request [message], such as an identifier, or flag, signifying that the transaction is a recurring payment transaction in which the card is not presented to the merchant. The first authorization request message also includes [e.g., implying that the first authorization request message also includes the above recurring transaction flag, further substantiated by below]”); [0030] (“Upon receiving the first authorization request message, server system 202, by using the flag [in the first authorization request message], identifies 408 the transaction as a card-not-present recurring payment (CNP/RP) transaction.”); claims 2, 11, 18, 22 & 23 (reciting the first authorization request message contains a flag that signifies whether a CNP/RP recurring transaction is involved).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Purves’ and Yoshizawa’s disclosure of most of method for facilitating recurring customer payments to merchants and Standing Instruction (SI) capability for recurring payments with Rosano’s disclosure of “a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments” in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Purves and Yoshizawa with Rosano would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of a non-financial message including a recurring transaction flag indicating that a subsequent payment is one of the respective recurring payments, etc., in the known method for facilitating recurring customer payments to merchants) to yield predictable results and a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Purves and Yoshizawa with Rosano would be particularly advantageous in integrating the above-disclosed methods and systems with “[s]ystems and methods for updating payment card records in real time [to facilitate processing] for recurring payments” (Rosano, Abstract) to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 11, Purves in view of Yoshizawa and further in view of Rosano also teaches, suggests and discloses a “server system in a payment network, the server system comprising: a memory comprising stored instructions; and at least one processor communicably coupled to the memory, the at least one processor configured to execute the stored instructions to cause the server system to at least: receive, from a merchant computing device associated with a merchant, a request for a machine-readable code; in response to receiving the request, cause a generation of the machine-readable code comprising a Standing Instruction (SI) flag offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated machine-readable code is provided by the merchant to a customer, of the plurality of customers; process a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the machine-readable code by a personal electronic device of the customer, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments; store a unique identifier associated with the processing of the first payment from the customer to the merchant; and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmit, to an issuer server associated with an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank.” See Purves, Yoshizawa & Rosano above for the nearly identical limitations in claim 1. For “memory”: see e.g., Purves, para. [0635]; for “at least one processor”: see e.g., Purves, paras. [0622]-[0625].
As to claim 18, Purves teaches, suggests and discloses a “computer-implemented method, the method comprising: receiving, by an acquirer server associated with a payment network from a merchant computing device associated with a merchant, a request for a Quick Response (QR) code; in response to receiving the request, generating, by the acquirer server, the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated QR code is provided by the merchant to a customer of the plurality of customers; processing, by the acquirer server, a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by a personal electronic device of the customer, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments; storing, by the acquirer server, a unique identifier associated with the processing of the first payment from the customer to the merchant; at on onset of the date associated with each subsequent payment of the respective recurring payments, receiving by the acquirer server, a non-financial message from the merchant for initiating a subsequent payment, the non- financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with an issuing bank; and in response to receiving the non-financial message, transmitting, by the acquirer server, the non-financial message to an issuer server associated with the issuing bank to facilitate processing of each subsequent payment, wherein each subsequent payment of the respective recurring payments is processed using the unique identifier and the RE flag.” See Purves, Yoshizawa & Rosano above for the nearly identical limitations in claim 1. For “acquirer server”: see, e.g., Purves, para. [0245] (“For example, the acquirer server may query, e.g., 1905, an acquirer database for an address of a payment network server, and utilize the obtained address, e.g., 1906, to forward the generated batch payment request to the pay network server.”); for “message from the merchant…and providing…the message to an issuing bank associated with a customer payment account”: see, e.g., Purves, paras. [0241] (“For example, the merchant server may provide a HTTP(S) POST message including XML-formatted batch data in the message body for the acquirer server.”); [0251] (“The merchant may then send a Bill "Snooze" Offer message 2104 to the user with the retrieved offer.”); [0254] (similar disclosure); [0279] (“An example widget merchant content update response 10208, substantially in the form of an HTTP(S) POST message including XML-formatted data”); [0440] (“The merchant server may generate and send a user information request message 20926 to the wallet server. The user information request message 20926 may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate, and/or the like.”); [0445] (merchant sending a new user information message 20956 to the wallet server); [0446] (wallet server receiving this message from the merchant); [0469] (“This may result in the lightbox (e.g., from an issuer, merchant, and/or a like source) creating message 202221 and pulling the information from the issuer server (see FIG. 2022b).”); [0471] (“This may result in the website (e.g., from an issuer, merchant, and/or a like source) creating message 202220 and pushing the information to the virtual wallet server (see FIG. 2022b).”); [0502] (“An example action-connect request (e.g., issuer Bank of America ("BoA") requests the issuer Bank of America to update default address with merchant Amazon), substantially in the form of a HTTP(S) POST message including XML-formatted data, (e.g., 202723, 202721, 202735)”); [0503] (“Another example action-connect request (e.g., payment network Visa requests the issuer Chase to update card new expiration date with merchant Best Buy), substantially in the form of a HTTP(S) POST message including XML-formatted data”).
As to claims 2, 12 & 19, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 1, 11 & 18, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 1, further comprising: responsive to the request, providing by the server system, a choice to the merchant to include the SI flag in the QR code; and in response to an acceptance of the choice by the merchant, requesting the merchant by the server system, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the QR code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 2), “The server system according to claim 11, wherein the server system is further caused to: responsive to the request, provide a choice to the merchant to include the SI flag in the machine-readable code; and in response to an acceptance of the choice by the merchant, request the merchant by the server system, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the machine-readable code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 12), and “The method according to claim 18, further comprising: responsive to the request, providing by the acquirer server, a choice to the merchant to include the SI flag in the QR code; and in response to an acceptance of the choice by the merchant, requesting the merchant by the acquirer server, to choose at least one frequency of scheduling recurring payments to be offered to the plurality of customers, wherein the QR code comprising the SI flag is generated subsequent to a receipt of a merchant input related to the at least one frequency” (claim 19). See above from Purves, Yoshizawa & Rosano, which also covers choosing to include the SI flag in the QR code, and choosing at least one frequency of scheduling recurring payments, see, e.g., Purves, paras. [0409] (prompting in one year); [0453] (monthly charge amount); [0462] (“frequency caps” for recurring transactions and reference transaction links).
As to claim 3, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claim 1, as shown above, and further teaches, suggests and discloses its limitations of “The method according to claim 1, wherein the generated QR code is included by the merchant in purchase transaction bills provided to the plurality of customers for offering the plurality of customers with the option to pay the merchant for the respective recurring payments using the SI”. See, e.g., Purves, para. [0110] (“In [FIG. 1C], the pop-up lightbox may comprise a QR code 144 encoding the bill information. The user may select one or more items on the bill to pay 145, and/or select to pay all the items on the bill. Once the user has selected items to pay, the user may click on the "refresh" button to generate a QR code that corresponds to the selected items.”).
As to claims 4 & 13, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 1 & 11, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 1, wherein a scanning of the QR code by the customer is configured to cause a provisioning of the option to the customer to pay the merchant using the SI” (claim 4), and “The server system according to claim 11, wherein a scanning of the machine-readable code by the customer is configured to cause a provisioning of the option to the customer to pay the merchant using the SI, and wherein the machine-readable code corresponds to one of a quick response (QR) code and a bar code” (claim 13). See “scanning of the QR code” disclosures from Purves, Yoshizawa & Rosano above; see also, e.g., Purves, para. [0453] (“recurring billing authorization 201225C, subscription payments 201225d, and/or the like. [E.g.], at the end of a month, a merchant (e.g., AT&T) may request authorization from the wallet to bill a monthly charge amount (e.g., $120.55) against the standing instructions for a "default" payment method by a customer having a customer ID. The wallet may be storing the standing payment instructions for "default" payment method in slot 1 of the wallet and a back up payment method in slot 2 of the wallet. The wallet may map slot 1 to an actual payment method and authorize billing using the actual payment method, without the merchant knowing the actual payment method.”).
As to claims 5 & 14, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 4 & 13, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 4, wherein the selection of the option to pay the merchant using the SI flag by the customer causes provisioning of a request to the customer to provide the input related to the SI, and wherein the input related to the SI flag comprises an end date for the SI” (claim 5), and “The server system according to claim 13, wherein the selection of the option to pay the merchant using the SI flag by the customer causes provisioning of a request to the customer to provide the input related to the SI, and wherein the input related to the SI flag comprises an end date for the SI” (claim 14). See Purves, Yoshizawa & Rosano above for claims 4 & 13.
As to claims 6, 15 & 20, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 5, 14 & 18, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 5, wherein the input related to the SI flag further comprises information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 6), “The server system according to claim 14, wherein the input related to the SI flag further comprises information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 15), and “The method according to claim 18, wherein the input related to the SI flag comprises an end date for the SI flag and information related to the customer payment account to be debited in relation to each subsequent payment of the respective recurring payments to the merchant” (claim 20). See, e.g., Purves, para. [0453] (“the customer may also set up…recurring billing authorization 201225C, subscription payments 201225d, and/or the like. For example, at the end of a month, a merchant (e.g., AT&T) may request authorization from the wallet to bill a monthly charge amount (e.g., $120.55) against the standing instructions for a "default" payment method by a customer having a customer ID. The wallet may be storing the standing payment instructions for "default" payment method in slot 1 of the wallet and a back up payment method in slot 2 of the wallet. The wallet may map slot 1 to an actual payment method and authorize billing using the actual payment method, without the merchant knowing the actual payment method.”).
As to claim 7, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claim 6, as shown above, and further teaches, suggests and discloses its limitations of “The method according to claim 6, further comprising: performing an authentication of the customer subsequent to providing of the input related to the SI flag by the customer, wherein the authentication comprises seeking customer permission for processing each subsequent payment of the respective recurring payments based on the authentication for the first payment; facilitating the processing of the first payment subsequent to a successful authentication of the customer; and generating the unique identifier corresponding to the processing of the first payment, wherein the unique identifier is configured to facilitate each subsequent payment from the customer to the merchant”. See, e.g., Purves, paras. [0292]-[0293], [0295], [0319], [0325], [0351], [0397], [0416], [0418], [0422], [0435]-[0437], [0439], [0447], [0453], [0469], [0470], [0515], [0518], [0573], [0577] (discussing authentication of users); see also Purves above for unique identifiers. 
As to claims 8 & 16, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 1 & 11, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 1, further comprising: providing the unique identifier associated with the processing of the first payment, by the server system, to the merchant, wherein the unique identifier is configured to enable the merchant to initiate the processing of each subsequent payment” (claim 8), and “The server system according to claim 11, wherein the server system is further caused to: provide the unique identifier associated with the processing of the first payment to the merchant, wherein the unique identifier is configured to enable the merchant to initiate the processing of each subsequent payment” (claim 16). See Purves above for unique identifiers in claim 1.
As to claims 9 & 17, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claims 8 & 16, as shown above, and further teaches, suggests and discloses their limitations of “The method according to claim 8, further comprising: receiving, by the server system, a message from the merchant for initiating a payment subsequent to the first payment, the message including the unique identifier; and causing, by the server system, a provisioning of the message to the issuing bank associated with the customer payment account to facilitate the processing of the payment subsequent to the first payment” (claim 9), and “The server system according to claim 16, wherein the server system is further caused to: receive a message from the merchant for initiating a payment subsequent to the first payment, the message including the unique identifier; and cause a provisioning of the message to an issuing bank associated with the customer payment account to facilitate the processing of the payment subsequent to the first payment” (claim 17). See Purves, Yoshizawa & Rosano above regarding messages in claim 18 and unique identifiers in both claims 1 & 18.
As to claim 10, Purves in view of Yoshizawa and further in view of Rosano teaches, suggests and discloses all the limitations of dependent claim 9, as shown above, and further teaches, suggests and discloses its limitations of “The method according to claim 9, wherein the message from the merchant is configured to include a purchase transaction amount associated with the payment subsequent to the first payment”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the message from the merchant in a method for facilitating recurring customer payments to merchants. See, e.g., Purves, para. [0262] (“The merchant may receive 2206 the checkout request, and may retrieve 2208 recent Bill “Snooze” Offers which may match the user, the user's purchased items, the user's purchase amount, and/or the like.”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 18-23 of the Amendment, under the heading of “35 U.S.C. § 101 Rejection”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “receiving…a request for a Quick Response (QR) code; in response to receiving the request, causing…a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated QR code is provided by the merchant to a customer of the plurality of customers; processing…a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by…the customer, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments; storing…a unique identifier associated with the processing of the first payment from the customer to the merchant; and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting…to…an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a request for a Quick Response (QR) code, in response to receiving the request, causing a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of a merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, processing a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments, storing a unique identifier associated with the processing of the first payment from the customer to the merchant, and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting, to an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than an implicit processor (not explicitly recited in the claim but implicitly performing the steps of the method) and a server system (which may be or include the implicit processor) associated with a payment network, interacting with a merchant computing device associated with a merchant, a personal electronic device of a customer, and an issuer server associated with an issuing bank (as well as a request for a (Quick Response) QR code, the QR code (itself), a Standing Instruction (SI) flag (of the QR code) offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, a first payment of the respective recurring payments, an input associated with the SI flag provided by the customer in connection with a scan of the QR code, a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments and an onset of that date, a unique identifier, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, which all comprise abstract information, abstract static/programmable data, abstract software code or software per se,  and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 11 & 18 based on similar reasoning/rationale, contrary to Applicants’ arguments on pages 18-19 of the Amendment.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 19-21 of the Amendment that to the extent, or even assuming arguendo that the claims recite an abstract idea, they still somehow provide particular limitations that integrate the abstract idea of methods of organizing human activity into a practical application. The above is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the implicit processor (claims 1 & 18), the server system associated with the payment network (claim 1), the merchant computing device (claims 1 & 11), the personal electronic device (claims 1 & 11), the issuer server (claims 1 & 11), the server system in the payment network (claim 11) comprising the memory (claim 11), the at least one processor (claim 11), and the acquirer server (claim 18) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving a request for a Quick Response (QR) code (the human act of receiving a request, which can be a mailed document); in response to receiving the request, causing a generation of the QR code comprising a Standing Instruction (SI) flag offering to a plurality of customers of the merchant an option to pay for respective recurring payments scheduled according to at least one frequency of recurring payments, wherein the generated QR code is provided by the merchant to a customer of the plurality of customers (the human act of generating/creating/drafting a code with hand-written and/or mental calculations); processing a first payment of the respective recurring payments from the customer to the merchant based on an input associated with the SI flag provided by the customer in connection with a scan of the QR code by the customer, wherein the input includes a date for debiting a customer payment account of the customer for each subsequent payment of the respective recurring payments (a human cashier processing a payment based on instructions and a customer scanning or reading a QR code or other type of code or data); storing a unique identifier associated with the processing of the first payment from the customer to the merchant (the human act of storing data in a file cabinet, folder or other physical location); and at an onset of the date associated with each subsequent payment of the respective recurring payments, transmitting to an issuing bank, a non-financial message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments, wherein the subsequent payment is debited from the customer payment account of the customer, the customer payment account associated with the issuing bank (the human act of transmitting data or a message, which can be a document). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Moreover, contrary to Applicants’ arguments made generally on pages 21-23 of the Amendment that the claims are somehow impliedly directed to a particular improvement in a technological field, provide a technical solution to a technical problem, or recite “something more” than the alleged judicial exception, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of facilitating recurring customer payments to merchants, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (more efficiently facilitating recurring customer payments to merchants) to a business problem (the convenience/efficiency problems encountered in facilitating recurring customer payments to merchants) in a business field (facilitating or processing recurring customer payments to merchants), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). In addition, the Office Action provides plenty of evidence that all of the recited claim limitations are well-understood, routine and conventional, undoubtedly demonstrated by the above-cited prior art, and for this reason, Applicants’ reliance of Berkheimer is simply misplaced because even without those references, the above-recited method steps would be construed, under the broadest reasonable interpretation (“BRI”) and under common sense as being well-understood, routine and conventional in the field of facilitating recurring customer payments to merchants: specifically, there is nothing particularly innovative of using QR codes to facilitate recurring payments because many smart phone applications do this all the time. Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 102 Rejections, and in response to Applicants’ arguments on pages 23-25 of the Amendment, under the header of “35 U.S.C. § 102 Rejection”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection – which are now under 35 U.S.C. 103 – that cites the new prior art references of Yoshizawa et al., JP 2009080528 A (“Yoshizawa”) and Rosano et al., U.S. Pat. Pub. 2009/0171839 A1 (“Rosano”), which, when combined with the rest of the above-cited prior art reference of Purves, teaches, suggests and discloses all of the limitations of all the pending claims, even as amended, under the BRI. Thus, claims 1-20 stand rejected under just 35 U.S.C. 103 now, as discussed and detailed above.
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
January 11, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 13, 2021